 SHOOK & FLETCHER INSULATION COMPANY519BillyAdkinsMargy SmithJimmy CallShirlee CallEmogene PotterMargaretLaquintoLuis LunaCorrinneBreedingFrankie HarperLizzieWhiteBillyHarperAnne JarraitCliffordWhiteAlphonse VandeveldeHugo WienkeGrace FerrantiEmmet AdkinsHerbert HickeyIrene GoodmanLinda ScottDelsieHendersonBerniceWienkeMary MabeeJoseph YaminDorothy WaldripWilliam BowmanJack CallOran DarnellAPPENDIX CSTRIKERS DISCHARGED OCTOBER 16, 1959ChesterKierpaulJames SpringerBenedictSiragusaLessieNewsomeRobert AllenEarl ColeWilliam CardellaJoseph EdwardsPeter OrlandoBernice LipinskiCharles SadlerDonna DemeyerAdolph GonzalesBuddy DarnellFranklinEnglandJohn WiedmanAlger StaceyBillyAdkins (alsoWilliam LafaveGene MasseyLee GabrielBob CrowderMelvin CoatesSTRIKER DISCHARGED OCTOBER 17, 1959JamesCarrollAPPENDIX DSTRIKERS DISCHARGED OCTOBER 19, 1959on Appendix B)LodovicoIanettaRosario SticaLawrence VitaleAntonio VitaleDudley YoungShook & Fletcher Insulation CompanyandBilly A. Griffin,Robert A. Griffin,B. F. Scovell, George R. Hester, L. C. Kittrell,John D. Wilson,and C. P. Bosarge, Jr.Badham Insulation Company, Inc.and L.C. Kittrell, George R.Hester, B. F.Scovell,Robert A. Griffin,R. E. Griffin,Sr., BillyA. Griffin, C.P. Bosarge, Jr., and J. M. Schmidt.Cases Nos.15-CA-1349, 15-CA-1350, 15-CA-1352, 15-CA-1353, 15-CA-1354,15-CA-1355,15-CA-1449,15-CA-1429,15-CA-14,30,15-CA-1431,15-CA-1432, 15-CA-1433, 15-CA-1434, 15-CA-1450, and 15-CA-1467.February 20, 1961DECISION AND ORDEROn March 31, 1960, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent Badham Insulation Company, Inc., had engaged in andwas engaging in certain unfair labor practices in violation of Section8 (a) (3) and (1) of the Act and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.The Trial Examineralso found that the Respondents Shook & Fletcher Insulation Com-130 NLRB No. 64. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDpany and Badham Insulation Company, Inc., had not engaged in cer-tain other unfair labor practices alleged in the complaint in violationof Section 8(a) (3) and (1) of the Act and recommended that theseallegations be dismissed.Thereafter, the Respondents and the Gen-eral Counsel filed exceptions to the Intermediate Report and briefsin support thereof.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs filed by the Respondentsand the General Counsel, and the entire record in the case, and herebyadopts the findings, conclusions,' and recommendations of the TrialExaminer.2ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Badham Insula-tion Company, Inc., Pascagoula, Mississippi, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Denying employment to job applicants or otherwise discrimi-nating against them because of their strike or other concertedactivities.1Unlike our dissenting colleague, we agree with the TrialExaminerthat Shook &Fletcher did not discriminatorily refuse to reinstate the seven complainants against it inviolation of Section 8(a) (3). In finding a violation of Section 8(a) (3), Member Fanningwould rely on the rule statedinMountainPacific Chapter of the AssociatedGeneralContractors, Inc, et al,119 NLRB 883, 899, that "neither unavailability of work or lackof application for a particular job serves as a defense to a discriminatory hiring policywhen it Is clear that no job would be proffered in any event."We do not think that it is"clear" from the record here that no job would have been proffered by Shook & Fletcherto complainants "in any event " The Trial Examiner found, and Member Fanning doesnot disagree, that Strickland, Shook & Fletcher's yard superintendent, told the com-plainants, when they applied for employment, that he did not need any further employeeson that day, and that,in fact,Shook & Fletcher had no openings at that time. Strick-land's statement was clear that he was refusing to hire complainants for an entirelylawfulreason.The General Counsel relies on another and ambiguous statement of Stricklandthat he was not obliged to hire the strikers and a statement by Vice President Ennis ofShook & Fletcher, on another occasion, that there was always "trouble" with complainants,to establish that Shook & Fletcher would have refused jobs to the complainants even ifavailable.We think that such statements, in view of Shook & Fletcher's clear statementthat there were no openings, do not meet the General Counsel's burden of proof.2 In its brief to the Board, the Respondent Badham Insulation Company, Inc , for thefirst time contended that the July 14, 1958, strike by Local 55 was unprotected becauseLocal 55 failed to give notices required by Section 8(d) of the Act before engaging in thestrike.The Respondent Shook & Fletcher Insulation Company at no time made such a con-tentionAs the contention based on Section 8(d) was not alleged by the Respondents intheir answers, and as it was not raised by the Respondents before the Trial Examiner orlitigated at the hearing, we find that it was not timely raised.Accordingly, we shall notconsider itCf.Giustinn Bros. Lumber Co ,116 NLRB 700, enfd. 253 F. 2d 371 (CA. 9).For the same reason, we reject the contention raised by the Respondent Badham InsulationCompany, Inc, for the first time in its brief to the Board that the July 14 strike was un-protected on the ground that its purpose was to compel the Respondents to pay for cleanuptime, in violation of Section 8(b) (6) of the Act. SeeInternational Typographical Union,et at.(American Newspaper Publishers Association),86 NLRB 951, enfd. in part, 193F. 2d 782, affd. 345 U.S. 100. SHOOK & FLETCHER INSULATION COMPANY521(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act,and to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to R. E. Griffin, Sr., George R. Hester, and B. F. Scovellimmediate employment as journeymen insulation or asbestos workers,displacing, if necessary, any persons so employed after September 2,1958, in the case of R. E. Griffin, Sr., and George R. Hester, and afterNovember 4, 1958, in the case of B. F. Scovell, and if no such employ-ment is now available, as soon as it becomes available in the Pasca-goula,Mississippi, shipyard, and make them whole for any loss ofearnings they may have suffered as a result of the discriminationagainst them, as provided in the section of the Intermediate Reportentitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall records necessary to analyze the amount of backpay due under theterms of this Order.(c)Post at its offices in the Ingalls shipyard in Pascagoula, Mis-sissippi, copies of the notice attached hereto marked "Appendix." sCopies of said notice, to be furnished by the Regional Director for theFifteenth Region, shall, after being duly signed by an authorizedrepresentative of the Respondent Badham, be posted by it immedi-ately upon receipt thereof and maintained by it for a period of 60 con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent Badham to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Decision and Order,what steps it has taken to comply herewith.AND IT IS FURTHER ORDERED (1) that the complaint against the Re-spondent Badham Insulation Company, Inc., be, and it hereby is, dis-missed insofar as it alleges unlawful discrimination in employmentagainst L. C. Kittrell, C. P. Bosarge, Jr., Robert A. Griffin, Billy A.Griffin, and J. M. Schmidt, and (2) that the complaint against the Re-8 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 522DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent Shook & Fletcher Insulation Company be, and it hereby is,dismissed in its entirety.MEMBER FANNING, concurring in part and dissenting in part :The majority has found, and I agree, that Respondent Badhamviolated Section 8(a) (3) and (1) of the Act with respect to threeapplicants for employment.' I am not able to reach this conclusion,however, without also finding, contrary to the majority and the TrialExaminer, that Respondent Badham also violated these sections ofthe Act with respect to five other applicants for employment and Re-spondent Shook & Fletcher violated the Act with respect to sevenapplicants.The crux of this case is that the employees of both Companies struckon July 14, 1958, over the terms of a new contract. In a few days thestrike was over and the ex-strikers began to apply for reemployment.Within 10 day most of these employees were back at work. This com-plaint concerns the remaining ex-strikers who applied for work some-time thereafter, beginning on July 28.The Trial Examiner found,and the majority agrees, that all of the ex-strikers were economic-strikers entitled to reemployment if jobs were available for them. Itappears, however, that one Hullinghorst, a representative of the In-ternational Association of Heat and Frost Insulators and AsbestosWorkers Union, with which Local 55 was affiliated, sided with the'Companies against the members of Local 55 in their dispute. Indeed,this individual erroneously informed the Respondents that the em-ployees had breached a contract and that the Respondents were underno obligation to rehire them.The Respondents have incorporatedthis argument in their defense.With respect to three applicants for employment, R. E. Griffin, Sr.,B. F. Scovell, and George R. Hester, the majority, affirming the TrialExaminer, finds that Foreman Posey of Badham told them on Sep-tember 2, 1958: "Mr. Hullinghorst said we don't have to hire any ofyou fellows that walked out and we are not going to hire you." Themajority also finds that Posey subsequently told Griffin, when thelatter repeatedly sought reemployment, that Posey would like to hireGriffin and Scovell and then said he did not "understand Mr. Cunning-ham [yard superintendent of Badham] wanting to cut his nose off tospite his face." In finding unlawful discrimination as to these threeapplicants, the majority finds it significant that the Company was inthe process of hiring less skilled and therefore less desirable applicantswhile refusing work to the ex-strikers.Posey laughingly referred tothe large group of new employees as "farmers" and told the returningex-strikers to obtain overalls, a suggestion interpreted by the Trial4I am also in agreement with the majority that the issue of an alleged violation ofSection 8(d) by Local 55 was not timely raised by Respondent Badham and should not beconsidered with reference to the July 14 strike. SHOOK & FLETCHER INSULATION COMPANY523Examiner to mean that the Company was hiring anyone it could get,but ignoring the more desirable group of ex-strikers.I am in complete agreement with the above analysis and conclusion.I cannot, however, accept the distinction drawn by the Trial Examinerbetween Posey's quotation of Hullinghorst and a similar quotation byStrickland, Shook & Fletcher's superintendent, when a group of ex-strikers sought reemployment on July 28.As to the latter, the TrialExaminer concludes that Strickland meant only that replacements didnot have to be fired to make way for the ex-strikers. The Trial Ex-aminer concludes that there was no discrimination against these em-ployees "if only for the reason he [Strickland] had no work to givethem at that time."However, as the General Counsel points out, thisis a completely erroneous concept of the law. The correct rule of lawhas recently been stated by the Board in theMountain Pacificcase asfollows : "The Board and the courts have held that neither unavail-ability of work or lack of application for a particular job serves as adefense to a discriminatory hiring policy when it is clear that no jobwould be proffered in any event." 5 I cannot accept the Trial Ex-aminer's interpretation of what Strickland meant when he quotedHullinghorst in light of the damaging and uncontradicted testimonythat Vice President Ennis of Shook & Fletcher told the president ofLocal 55, when the latter sought reemployment for the ex-strikers whowere still out of work, ". . . that the men as far as he was concerned,could work on the outside of the shipyard for there always seemed tohave been trouble with this certain bunch of men." I must concludethat on July 28 Shook & Fletcher refused to offer employment to theseven applicants for discriminatory reasons rather than the lawfulreason that no jobs were available at that time.With respect to five other applicants for employment at Badham,the majority finds, affirming the Trial Examiner, that they did not,in general, make a sufficiently clear application for employment.Therecord shows, as the Trial Examiner found, that in the Respondents'industry it was "not unusual" for employees to apply for work bytelephoning the hiring foreman at home.Most of these applicantsmade such inquiries and were rejected. In the light of the fact thatRespondent Badham maintained a list of Shook & Fletcher employeeswho had gone on strike, and the additional evidence set forth above, Iam of the opinion that these five applicants, as the others, were deniedemployment for discriminatory reasons.Accordingly, I would findviolations of Section 8(a) (3) and (1) with respect to all applicantsfor employment at Badham in the category of ex-strikers of the July 14strike.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.5 119 NLRB883, 899, reversed and remanded on other issues,270 F. 2d 425. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relations.Board, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT deny employment to job applicants or otherwisediscriminate against them because they have engaged in any strikeor concerted activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, to form labor organizations, to join or assist anylabor organization, to bargain collectively through representa-tives of their own choosing, or to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities.WE WILL offer to R. E. Griffin, Sr., George R. Hester, and B. F.Scovell immediate employment as journeymen asbestos or insula-tion workers, displacing, if necessary, any persons so employedafter September 2, 1959, in the case of R. E. Griffin, Sr., andGeorge R. Hester, and after November 4, 1958, in the case ofB. F. Scovell, and if no such employment is now available, as soonas it becomes available in the Pascagoula, Mississippi, shipyard,and make them whole for any loss of pay suffered as a result ofthe discrimination against them.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization.BADHAMINSULATIONCOMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before the duly desig-nated Trial Examiner in Pascagoula,Mississippi,from December 1 to 8, 1959, onseparate complaints,consolidated for purpose of hearing,against Shook&FletcherInsulationCompany, herein called the Shook&Fletcher Company,or the Re-spondent Shook & Fletcher,and against Badham Insulation Company,Inc., hereincalled the Badham Company, or the Respondent Badham. The main issue litigatedwas whether the Respondent Companies had violated Section 8(a)(3) and 8(a)(1)of the statute.After the close of the hearing, briefs were received by the TrialExaminer from the General Counsel, the Charging Parties, and both of the Re-spondents. SHOOS & FLETCHERINSULATION COMPANY525Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENT COMPANIESShook & Fletcher Insulation Company, an Alabama corporation with its principalplace of business in Birmingham, Alabama, is engaged in the sale and installationof insulation material.During all times material herein, it has engaged in theinstallation of insulation for the Ingalls Shipbuilding Corporation in the Ingalls ship-yard at Pascagoula, Mississippi, and for the year ending September 23, 1958, itpurchased for use at that yard materials, supplies, and services of the value ofapproximately $100,000, all of which were received from points outside the State ofMississippi and shipped into the State of Mississippi.During the same period, thisCompany completed products to be shipped to points outside the State of Mississippiof a value in excess of $200,000.Badham Insulation Company, Inc., also an Alabama corporation with its prin-cipal place of business in Birmingham, is engaged in like work.During all timesmaterial herein, it was engaged in the installation of insulation for the Ingalls Ship-building Corporation in the Ingalls shipyard at Pascagoula, Mississippi, and duringthe year ending December 2, 1958, a representative period, this Company pur-chased materials for use in the Ingalls shipyard at the value of $108,479, approxi-mately 90 percent of which was received from points outside the State of Mississippi.I find that both the Respondent Companies are engaged in commerce within themeaning of the Act, and that it will effectuate the policies of the Act to exercisejurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDHeat and Frost Insulators and AsbestosWorkers, Local No. 55, AFL-CIO,herein called the Union,isa labor organization within the meaning of Section 2(5)of the Act.M. THE UNFAIR LABOR PRACTICESA Picture of the CaseThis case arosein consequenceof a strike in the summer of 1958 by the membersof Local Union 55 then employed by the Respondents in the Ingalls shipyard inPascagoula.There developed a dispute over paid cleanup time previously guar-anteed by contract; in protest over the Respondents' refusal to continue to guaranteethis privilege in writing, the employees ceased work.The strike was short-lived;many of the strikers returned in a matter of days; others were replaced very quickly.Eight of the strikers, who also abandoned their cause, applied for work shortlythereafter but were not given employment.They filed charges of unlawful dis-criminationas a result. It is the basic theory of the complaint that the Respondentsdenied them work because they had engaged in concerted strike action.The Re-spondents interpose various defenses.BargainingHistory Prior to the Immediate Negotiations of 1958The insulation contractor Respondents, each withitsmainoffice in Birmingham,Alabama, operate widely in Southern States.They do constructioninsulation,called "outside" work, and shipyardinsulationwork.Previous to the summer of1958 bargaining for the environs of the cities, of Mobile, Alabama, and Pascagoula,Mississippi,has been carried on through the Master Insulators Association, whichnegotiated contracts with Local 55.Local 55, affiliated with the International As-sociation of Heat and Frost Insulators and Asbestos Workers, has a jurisdictionalarea embracing both Pascagoula and Mobile. Shook & Fletcher has been a directmember of the Association.There is some ambiguity in the record on whether theBadham Company also was a direct member of the Association throughout thisperiod.It is clear, however, that between 1956 and 1958 the Badham Companydeemed itself bound by the association contract and carried out its terms in thecontracting work it did in the Ingalls shipyard.The last agreement shown by therecord covering work at the Pascagoula shipyard was negotiated in 1956, and by itsterms expired on June 30, 1958.In the past, bargaining for both "outside" and "shipyard" work was carried on inthe same bargaining conferences, with the eventual written contract containing, asan addendum,specialprovisions applicable only to shipyard work.Early in 1958,Mr. Ennis, vice president of Shook & Fletcher, instructed the negotiators of theAssociation to advise the bargaining committee of Local 55 that the Association 526DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould no longer bargain on behalf of the Respondents for shipyard work, and thata separate deal must be negotiated for the shipyards.Local 55 made no objection.The parties then negotiated for outside work and reached final agreement on June26.The contract was not signed until a number of weeks later.Mr. Ennis and Mr. John Badham, president of the Badham Company, went toWashington, D.C., in the spring of 1958 to discuss what they considered their specialshipyard problems with J.W. Sickles, international president of the InsulatorsUnion.They told Sickles that they feared Local 55 might make excessive demands;that they were already paying higher wages than other yards; and that their positionwith respect to the Ingalls Shipbuilding Company was "delicate."Badham addedthat they might have discussed with Sickles the question of shift work, and cleanuptime.Present with Sickles at this Washington conference was Hullinghorst, inter-national assistant to the president and himself an international vice president.Bad-ham testified that on the question of the cleanup time, and the past privilege of menleaving the ship in advance of the whistle, Sickles was sympathetic, and said: "If youfellows want to give them something else that's up to you, and you are giving it tothem just out of your own pocket, but you don't have to."After the Local 55 officers had successfully negotiated the outside contract, J. L.Pose, the business agent, telephoned Mr. Ennis in Birmingham on June 28, saidthere remained only 2 days before expiration of the contract, and added if a newone were not negotiated there would be a strike at its termination.Ennis repliedhe would call back. Instead Ennis and Mr. Badham telephoned Sickles in Washing-ton, told him they feared there might be trouble, and asked for an internationalrepresentative to participate in the bargaining.Sickles sent Hullinghorst to the areafor this purpose.Hullinghorst took care of the arrangements and set up a meetingfor July 1 at a hotel in Mobile.'The Bargaining Conference of July 1As Hullinghorst had arranged, the parties met to negotiate in the Battlehouse HotelinMobile.On behalf of Local 55 were J. L Pose, business agent and financial sec-retary;G. R. Pose, president; Oden, vice president, and Hulhnghorst.For theCompanies, there were Mr. Badham, Mr. Ennis, and Cunningham, yard superin-tendent for the Badham Company. The parties exchanged written demands. TheLocal demanded the terms which had been won from the Insulators Association onJune 26, for outside work.Cunningham testified that Local 55 had presented thesesame demands to him several weeks earlier. The Union's principal demand was fora wage increase It had succeeded in winning a 171/2 cents per hour immediate raisefor "outside" workers, and two further 10 cents per hour raises for later dates in a2-year contractThe record does not disclose that Local 55 made any other de-mands for modification of the contract to affect shipyard employeesDiscussionsbegan at 10 a m. and continued, with minor interruptions, throughout the day. Itwas not until 7 p in that agreement was reached as to what proposals for a newcontract the union officials were to submit that evening to the union members foracceptance or rejectionOne of.the issues of major concern to the Companies andto the employees related to cleanup time, and a critical question in this case is pre-cisely what was the offer of the Companies which the union representatives broughtback to the members for consideration.The Companies' demands are best understood in the light of the past practice inthe shipyard.The employees had always worked on the basis of only one regularshift per day, with all work performed during hours outside the regular 8-hour shiftpaid at an overtime rate of double time. It was the Companies' desire no longer tobe restricted to only one 8-hour regular pay shift per 24-hour period, and to schedulei Pose testified that Ennis did not call him back, but that on the 29th, he heard fromHullinghorst instead.Hullinghorst asked what the trouble was and then requested thatthe yard not be shut downOn the telephone Hullinghorst also told Pose that he,Hulhnghorst, would set up a meeting with the Companies. Pose continued to testify thatHullinghorst arrived in Mobile on June 30 and went to a meeting of Local 55 that evening.There, according to Pose, Hullinghorst instructed the members of Local 55 to continueworking on Tuesday, July 1, even absent a contract, the men objected, and Hullinghorstsaid he was not requesting, but ordering them to continue working.Hulhnghorst ad-mitted lie was sent by Sickles as a troubleshooter, but was evasive as to how the July Imeeting with the Companies came to be set up; he denied having been at the June 30meeting of the Local at all.He did say, however, that he was told on the 29th byPresident Sickles to go south to assist; heinsisted hearrived instead on the morning ofJuly 1For reasons which will appear clearly below, I credit Pose as tothese events, andI do not creditHullinghorst. SHOOK & FLETCHER INSULATION COMPANY527instead more than one such shift daily, with each shift paid at single time rate forwhatever the regular work hours might be. The Companies also desired to reducethe overtime rate of pay to time and a half instead of double time. In order toachieve these objectives, it presented the following two written demands upon theUnion:Art. II: The "regular" workday shall be 8 hours and shall conform to theshipyard schedule for shift work.Art. 1V: All labor in excess of the "regular" workday or shift shall be paidfor at the rate of one and one half (11h) times the regular hourly rate, workperformed on Saturday and holidays included.All work performed on Sundayshall be paid for at the rate of double time.As was to be expected, much of the discussion during the day involved the wageissue.Indeed, the Companies did not offer to yield on thisissue untilthe very lastmoments of thesessionlate in the evening, just at the moment when Local 55's offi-cers were about to return to the union hall and to invoke a strike resolution by themembers.There was also considerable argument, however, on the two principaldemands of the Companiesas setout above.The union representatives stronglyresisted the proposal of two shifts, for this would greatly reduce the amount ofovertime work that would have to be scheduled. The separatearticlesII and IVpresented integrated problems, for with the reduction of the amount of overtimework, the further reduction in the overtime rate gained added economicsignificance.It does not appear that the union negotiators yielded at all on these two items untilthe very end when the Company agreed to their wage demands. It is clear, how-ever, that finally there was an understanding, at least to the extent that the unionofficers agreed to bring the resultant proposals to the members and even to recom-mend their acceptance. In substance the Union yielded, for they agreed to two,regular shifts, and to reduction in overtime rates to time and a half, except forSundays and holidays when it was to remain at double time.Discussion of the new 8-hour shift led to talk aboutcleanup time.One of theexpress provisions of the written addendum to past contracts as far back as 1951was that shipyard employees had 5 minutes before lunchtime and 15 minutes be-fore end of shift for cleaning up.Over the years this contract clause had beeneffectuated by the employees being permitted to leave the ship 5 and 15 minutesbefore the whistle blew to clean themselves and change clothing in certain shacksoff the vessels.During the discussion, the union officers asked that this clause becontinued in the new contract.The Companies said that they would no longeragree to such provision and they asserted, in justification, that such a clause wasembarrassing to the Respondents because other shipyard employers had no suchprovision in their union contracts.They explained that the Ingalls Corporation hadcomplained of the insulation employees leaving the ships before the whistle blew,when other employees remained aboard. They also added there had been complaintsabout insulation employees congregating at the cafeteria or snack bar in advance ofthe whistle, and even leaving the yard so as to reach their parked cars and departthe premises in advance of all other employees.The Local 55 agents expressed fearthat absent the protection of an explicit contract clause, the employers would elim-inate the past practice of permitting the employees to clean up and change clotheson company time, and of leaving the ship early to use the cleanup facilities where theychanged clothes. It is at this point that the testimony of the separate groups ofnegotiators as to what was eventually proposed by the Company and brought backto the union membership parts ways.According to Badham, Ennis, and Cunning-ham, the proposal was that all employees must remain on the ships until the whistleblew, but that they could have the necessary time to clean themselves on the shipbefore the whistle blew.They testified they assured the employees that the foremenwould allow individual workmen reasonable time for such purposes, dependingupon the nature of the materials they had used, and that the period might rangefrom 5 minutes up to as much as 30 if necessary. They testified this was the Com-panies' insistence at all times and that this is what the union negotiators eventuallyagreed to submit to the membersHullinghorst testified that this was his under-standing, too. Indeed, he added that during the negotiations he supported the com-pany demands by reiterating that 8 hours' pay must be accompanied by 8 hours' work.On the totality of the record, and on Hullinghorst's own admission, this became quitea refrain with the international representative, both during the all-day conference onJuly 1, and at the events which came later.J.L. Pose and G. R. Pose, two of the localunionofficials, testified instead that allthe Company eventuallyinsisted uponwas that the express provision for cleanup,time not appearin the contract, because such a contract would make it difficult tonegotiatewith the Ingalls Shipbuilding Corporation for added work.G. R. Pose 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that the company representatives explained that if one of the contractors inthe yard had such a contractual agreement, the other craft unions there woulddemand the same privilege in their contracts.According to him, the Companiesfinally agreed that past practice would continue unchanged, that the employees couldcontinue to leave the ship to clean up and to change their clothes in the shacks, butthat matters would only change in that the contract would henceforth omit referenceto cleanup time.G. R. Pose in substance corroborated J. L. Pose.Oden, the Local55 vice president, testified that he never did clearly understand what the Company'sfinal position with respect to cleanup time was.At one point he said the Respondentsinsisted the men not leave the ships before the whistle blew.He also said there wasexpression of assurance that cleanup time would be afforded, but that he, Oden,simply did not understand whether the Company intended they should have thisprivilege on the boat before the whistle or whether they could continue as beforeto have it after leaving the boat before the whistle blew.The Ratification Meeting Tuesday EveningFrom the negotiating conference at the Battlehouse Hotel, the union officers pro-ceeded to the union hall where the employees were assembled to hear the resultsof the bargaining negotiations.After briefly opening the meeting, the presidentturned the meeting over to Hullinghorst for him to explain the Companies' proposals.Hullinghorst went through the various items that had been discussed and that wouldresult in changes in the agreementWhen a number of members understood therewould be two regular 8-hour shifts, and no explicit provision for cleanup time, therewas a general protest.Concerning Hullinghorst's explanation of what the companyproposal was on the question of cleanup time, 11 members testified one way, andHullinghorst, corroborated only by Posey, the yard manager of the Badham Com-pany and still a member of Local 55, testified in contradiction.According to J. L.Pose, "Hullinghorst explained to the men that we would get the cleanup time likethey had in the past but the shops didn't want it in the written agreement becauseitwas too hard to sell the job." Employee Kittrell: "He said that the cleanup timewould continue as it had been in the past." Employee Scovell: ". . . Hullinghorst.said . .. that they didn't want it in the contract.did not want it on thecontract because it was hard to sell to the buyer, but that the supervision wouldgive it to us."Employee Wilson: "In reference to the cleanup time, he said therewas no change in the previous contract that we would continue receiving the sameas before."Griffin, Senior: "..Mr. Hullinghorst said . . . the Company don'twant it in black and white in the contract, it makes it hard to sell the job and thenhe said `They will give you the same cleanup time just as you have always had.There will be no change whatever in the cleanup time'. ..To the same effect:Employees Hester, Fritz Breland, C. K. Breland, and Charles Bosarge.Accordingto G R. Pose, Hullinghorst said: "Your cleanup time will be as it was in the pastexcept that it will not be written in the contract."Hullinghorst insisted from the witness stand he clearly explained to the employeesthat under the company proposal they could not leave the ship before the whistleblew, but they could have the necessary time-15 or 30 minutes if necessary-toclean up on the ship itselfHe said he tried hard to sell them on this proposal, andrepeated to them that they should give an employer 8 hours' work for 8 hours' pay.He said he told them that 8 hours' work for 8 hours' pay "was absolutely necessary."Posey, the yard manager, quoted Hullinghorst as having said the Companies wantedthe men to stay on the ship, and that the foremen would give them enough time toclean upA vote was taken at the end of the meeting and by about 2 to 1 the members votedto accept the proposalsOn Wednesday morning, July 2, all the employees went to work. The Companiesput the wage increase into effect immediately.The shift arrangement was alsoinstituted that day, with more than one shift.Likewise, the new overtime schedulewent into effect, with employees generally working 10 hours, the last 2 paid at therate of time and a half in place of the double time for overtime of the pastThemen continued to leave the ships 5 minutes before lunchtime and 15 minutes beforeend of shift.Matters remained thus throughout the remainder of that week and theentire week following July 13.During this 2-week period, however, rumors spreadamong the employees that the Companies were going to eliminate the cleanup time,and to put an end to employees leaving the ships in advance of the whistle.Thatthe Companies had voiced an intention to make a change in the established systemwas admitted by Yard Foreman Posey, who said he told a group of employees asmuch.The Respondents' explanation of their failure to put into effect the asserted SHOOK. & FLETCHER INSULATION COMPANY529.'agreement" that the men could not leave the ships in advance of the whistle, wassimply that they feared there might be a work stoppage by the employees in resent-ment.Friday, July 11, Saturday, July 12, and Monday, July 14On Friday, July 11, J. L. Pose, the business agent, together with Steward Schmidt,and Ladnier, presented themselves in the yard office where they met Ennis, Strick-land (the yard superintendent for Shook & Fletcher), Cunningham (the Badhamsuperintendent), and Posey.Pose said there were certain fringe matters which hewished to add to the contract in the form of a written addendumHe had these inwriting in his hand.He also had at that time a typewritten or printed form of anoverall contract, which however had not been filled in in all details.He also saidhe wished to have the matter of the 5 and 15 minutes' cleanup-time provision addedto the contract as a further fringe benefit among othersThe parties talked aboutthese things awhile and finally Ennis, the Shook & Fletcher vice president, with theagreement of Cunningham on behalf of the Badham Company, agreed with Posethat he could write out the fringe benefits then still being practiced in the yard, andattach them to the contracts.Ennis and Cunningham explained that they agreedto do this, although these fringe matters had not been discussed at the bargainingconference, because the Companies were in any event giving these benefits to theemployees at that time.As to the cleanup time, they took the position with Posethat that was a matter of importance which had been negotiated and settled at thebargaining conference.They therefore refused Pose's demand that the cleanup timebe provided in writing in the contract.Neither at this conference, nor on any otheroccasion, did the company representatives offer to assure the employees in writingthat they could continue to clean up in advance of the whistle provided they did sowithout leaving the ships.The next day, July 12, Local 55 held a regular meeting in Mobile.There werepresent about 30 members.The employees discussed Pose's failure to prevail uponthe Companies to give something in writing as assurance that the employees wouldnot be compelled to remain on the ships until whistle time.The members presentinstructed the business agent to return to the Companies and demand a letter assur-ing a continuance of the cleanup privilege off the ship; it was the thought of the mem-bers that as the Respondents' principal concern was to avoid reference to cleanup timein the contract, they should not refuse a collateral letter to assure continuance of thepast practice, as had been agreed.The employees also decided at this meeting thatin the event the Companies refused any written guarantee, there would be a workstoppage.Thus, Pose himself testified that the men instructed him to go to theCompanies on Monday to ask for the letter, and also decided "if they didn't get thecleanup time they would not work in the yard, they wouldn't stay in there and work."Employee Kittrell said the motion was "that we would walk out" if the letter wasnot obtained.According to employee Scovell:. it was reasoned that if theydidn't come to some kind of agreement that we would walk off the job the next dayand it was voted on and it was passed unanimously."According to Griffin,Senior:. if he [Pose] couldn't get it straightened out then we would leavethe job."No formal vote by show of hands appears to have been taken, but it isclear there was unanimous agreement of all members present to go on strike if theirdemand was not granted.The Poses returned to the shipyard office on the morning of July 14, Monday.Here they conferred with Mr. Ennis and Cunningham, both of Shook & Fletcher.Again they discussed the cleanup time issue with them and asked: ". . . we wantedsomething in writing on it, that they wouldn't take it away from the men and theywouldn't give us anything in writing."The company representatives flatly refused,saying that this question had been negotiated and settled when the Union ratified theCompanies' proposals on July 1, and that the matter was therefore not to be nego-tiated further.As soon as the two local representatives left the office, word of their failure spreadthroughout the yard and the members of Local 55 began to leave work. A numberleft that day, another large number left the next day, and some on Wednesday.Ennis testified that the work stoppage took every member of Local 55 off the job,totaling about 65.He said that only one member remained at work, and he was aforeman.Total employment with Shook & Fletcher on July 14 was about 135, including bothmembers of Local 55 and "permit" workers. Permit workers are either membersof other Asbestos Workers locals, members of other craft unions, or helpers fromother classifications of employees.The arrangement between the Respondents and597254---61-vol.130--85 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 55 has always been that when more employees are required at the shipyardthan are available through Local 55 at any given time, the Companies may hireeither skilled asbestos workers from other locations, or less skilled or other craftemployees to do insulation work.These were called permit men.During thestrike only permit men continued to work.On Wednesday, July 15, Ennis telephoned International President Sickles in Wash-ington, and Sickles said he would send Hullinghorst again to Pascagoula.Hulling-horst proptly telephoned Business Agent Pose, and ordered him to gather thenegotiating committee.The next day, July 16, the Local 55 committee and Hulling-horst met in the yard office with Mr. Ennis, Mr. Badham, Cunningham, and Strick-land.Hulhnghorst first accused Pose of calling the strike, said it was illegal becausein violation of an agreed-upon contract, and added that it exposed the Local to suitby the Companies.He ordered the local officers to get the men back into the yard.G. R. Pose denied he had urged the people to strike, and protested he had attemptedto prevail upon them to continue working.The question of the cleanup-time issuearose again and the company officials again insisted the matter had been settledby agreement.Again Hullinghorst, in discussing this matter of the cleanup time,and taking issue with Local 55's right to protest, said on a number of occasions "heexpected 8 hours' work for 8 hours' pay."Oden quoted Hullinghorst at thattime "if it comes to a showdown on it that he would back the Company." Through-out this conference the company representatives persisted in their position that aquestion of cleanup time had been settled and could not be revived.Again the testimony of Hullinghorst conflicts with that of the officers of Local55 in an important respect as to what was said at this conference.According toG. R. Pose, Hullingtorst announced to the Company, "You do not have to hire themen that quit the job." J. L. Pose testified that at a followup conference the nextday also in the yard office in the presence of the company officials, Hullinghorst toldthem "that they didn't have to hire any of those men-that they didn't want. Anyof those men that had quit-they didn't have to hire any of them back that they didn'twant."Against this Hullinghorst testified that he told the company representativesthey were not obligated to release striker replacements in the event the strikersattempted to return; that the Company was not required to discharge any permit manwho might be hired during the strike.Whatever their reason, whether because Hullinghorst imposed upon them orbecause they thought it wisest in the circumstances, the local union officers attemptedto prevail upon the strikers to return and even assisted the company representativesto find replacements with permit men from other crafts or other locations.Asstated above, the large bulk of the strikers returned to work within a matter of days.Because of widespread advertisements on the radio, newspapers, and television,many employees were hired within the next 2 weeks.Shook & Fletcher changed its cleanup system on July 21, and Badham Companydid likewise on July 16.From those dates all employees have been required toremain on the ships until the whistle blows, both at lunchtime and at end of shift.Conclusions Respecting the Status of the StrikersThe essential allegations of the complaints are that a number of the members ofLocal 55 who struck in July were either refused reinstatement when they abandonedthe strike, or denied employment by the Respondents when they sought it, for thereason that they had engaged in strike activity.A necessary part of the proof, there-fore, is evidence relating to their applications for reinstatement or employment atlater dates, and the reaction of the two Respondents to such applicationsBecausea fundamental aspect of the defense of both the Respondents is that the strikersnamed in the complaint removed themselves from the protection of the statute bytheir strike activities, I deem it necessary first to dispose of this defense. If. in fact,these employees engaged in an illegal strike, or carried on activities which areunprotected by the statute, the Respondents might have a right to deny them rein-statement or even employment of such activities. In that event, it would be unneces-sary to consider at all the evidence relating to their applications or to decide whetheror not, as also alleged in the complaints, the Companies refused to give them avail-able work.On this question of whether the strike was protected activity, the Respondentsmake two separate contentions.The first is that on July 14, the day of the strike,there was a contract in effect containing a no-strike clause and that therefore thestrikers, having violated the contract, removed themselves from the protection of thestatute.The second is that, even if there was no contract in effect, the employeesstruck in derogation of the authority they had conferred upon the majority repre-sentatives to bargain on their behalf, and, by thus engaging in a "wildcat" strike, SHOOK & FLETCHER INSULATION COMPANY531exposed themselves to a justifiable denial of employment. If either of these twobasic contentions prevails, it may well be that the complaints must be dismissedentirely.After expiration of the 1956 contract on June 30, 1958, no other contract wasever signed between Local 55 and either of the Respondents respecting the employeesin the Pascagoula shipyard.The Respondents insist that by late evening on July 1,following the all-day conference in the Battlehouse Hotel, the respective groups ofnegotiators had reached a clear understanding as to what the Companies' final pro-posal was and as to the tentative agreement, therefore, which was to be reported tothe union members for their approval or rejection.There is no indication thatthroughout that all-day conference, the negotiators discussed any part of theirexpired contract other than those proposals by the Company which would changecertain provisions, or any counterproposals by the Union which would likewise alterthe old contract.More significantly, there was no mention, so far as appears on thisrecord, of the previous no-strike clause in the expired agreement.The Respondentsargue that implicit in the alleged overall agreement was the thought that the earliercontract would in all other respects remain unaltered.The 1956 contract expresslyprovided that "there shall be no lockouts except.or strikes...Furthersupport for the Respondents' contention on this point is that the reference sheetcontaining its proposals at the bargaining conference also contained the following:"Note: All articles not modified as above shall remain as written in the standardagreement form."In support of its contention that a complete new agreement had been agreed upon,with only the technicality of signatures remaining, the Respondents placed into evi-dence a partially filled in printed form contract which Pose, the Local 55 businessagent, had in his hands on July 11 when he appeared in the yard office and askedthe Respondents to agree to add a written addendum for various fringe benefits.Like the printed form on which the 1956 contract terms had been added in type,this was also a printed form bearing, in original print, the words "Master Insulators'Association and International Association of Heat and Frost Insulators and AsbestosWorkers."Unlike the earlier printed agreement, however, the one which Pose hadin his hands that day contains no no-strike provision whatever.The only clausewhich might conceivably be construed as an effective no-strike agreement reads"trade dispute or grievances shall be settled without secession of work, and in caseswhere the parties to this agreement fail to agree the matter in dispute shall be re-ferred to the joint trade board."Although the Respondents repeatedly referred tothe "standard form of agreement" used between employers and this Union or itsInternational in the past, there is no explanation of this substantial variance in thepertinent clauses, between the two "standard forms" received in evidenceTo theextent that the Respondents look to the document in Pose's hands on July 11 asevidence of an agreement reached, their contention that the strike was in violation ofan existing contract has no basis at all.Apart from this discrepancy, I do not believe that it can be said on the record as awhole that as between the Respondents on the one hand and Local 55 on the other,a meeting of the minds was ever reached so as to support a factual finding that anoral agreement was made by the end of the union meeting on the evening of July 1when the employees voted to ratify.The cardinal rule of law that contracts mustbe reduced to writing and signed is but a recognition of the fact that human memoryis at best unreliable.Particularly is this so where the participants in the discussionssaid to have established a meeting of the minds are great in number, where the com-ponent elements of the asserted contract are varied and heartily disputed, and whereeach of the clauses involved bears a direct relationship to all of the others. Indeed,the record in this very case well illustrates the wisdom of the fundamental principlethat, particularly in the area of collective bargaining, the industrial stability whichit is the aim of this statute to achieve is endangered by oral agreements. So much ofsubstance in labor relations contracts can depend upon the very precise words used inparticular clauses.The high probability of misunderstanding, therefore, as to pre-cisely what was agreed upon, can only be eliminated, and industrial peace assured,if the agreement in fact reached is reduced to writing and signed.2The subject matter of the cleanup time was a maior issue in dispute during theBattlehouse Hotel conference.At bottom, the question was whether the new con-tract should provide explicitly, as had the recently expired one, that the employeescould have the 5 and 15 minutes cleanup time.Whatever confusion there may bein the testimony of the many witnesses concerning all that was said during thatmeeting, it is clear that the Companies did not want the contract to refer to the'AssociatedMachines,Inc.,114 NLRB390, affd.239 F.2d 858(C.A. 6). 532DECISIONSOF NATIONALLABOR RELATIONS BOARDsubject at all.And the representatives of Local 55 wished that the new contract mustexpressly provide for such cleanup time.That the Respondents' principal concernwas that the contract should make no reference to the subject is the clearest thingon this record.The very reason they kept advancing for their demand on this pointwas that such a contract provision would be objectionable to the Ingalls ShipbuildingCorporation in future negotiations and provocative of similar demands on the partof the many other unions having collective-bargaining agreements in the shipyard.Much was said during the daylong conference on this as well as other issues.According to the Local 55 representatives they started by insisting the contract con-tinue to refer to the cleanup time; they said they ended by agreeing to take back to themembership a company proposal that the past practice would remain unchangedbut not mentioned in the contract.The Company started by making no reference tocleanup time at all. It was only in rejecting the union demands on the subject thatcompany representatives began to explain the reasons why the Company was con-cerned.They too did much talking on the subject.There was also much talk byHullinghorst, who quite clearly supported the company negotiators at least on thispoint, of 8 hours' work for 8 hours' pay. The constant reference to the equity of8 hours' work for 8 hours' pay could certainly convey the impression to the unionrepresentatives that the Company's proposal was not to permit the employees to cleanup on the shift before the whistle blew, but instead to require them to wash andclean up on their own time. The refrain was also inconsistent with any proposal thatthe employees could take anywhere from 5 to 30 minutes time to clean themselvesbefore the whistle blew.In view of the extended discussions that must have occurred in the give-and-takeof the bargaining negotiations, it is understandable that the witnesses could not agreeon precisely what was said at any given time during the long session.The testimony,however, is clearly in conflict as to what the closing position was.The companywitnesses insist the final offer was: No mention of the matter in the contract, withcompany permission for the employees to take the necessary time for cleanup on theship on company time. Against this, the testimony of the two Poses, who are mostintimately concerned with the interest of the members of Local 55, is unequivocalthat the final position of the Companies was that matters would not change at alland that the only difference in the future would be that the conti act would not men-tion the matter.Perhaps the testimony of Oden, who frankly admitted that by theend of the day he simply could not understand precisely what the Company wasoffering, is the best reflection of the conversations of the day.He admitted, on cross-examination, that he heard practically every statement that the witnesses who pre-ceded him said they had heard during the daylong conference, including thosefavorable to the Respondents' assertion now, and those against.On the question of whether or not a meeting of the minds was ever reached byCompany and Union, the most important testimony is that which relates to whathappened at the union ratification meeting on the evening of July 1. The Respond-ents do not contend that an oral contract came into being and bound the strikerslater in consequence of the understanding reached by themselves and the Local 55representatives at the end of the Battlehouse conference at 7 p in.The Respondentscorrectly assert instead that if the contract was reached at all, it was reached whenthe membership of Local 55 voted on the company proposal at their union meetinglater that evening.Precisely what Hullinghorst said to the members-it was he whohad exclusive responsibility to report back and explain the Respondents' offer-pre-sentsa clear conflict in the testimony. I resolve this conflict adversely toHullinghorst.In varying phrases, but substantially in complete consistency, about 10 memberswho were present testified that Hullinghorst had assured them, when expressions ofconcern were voiced by various members, that the Respondents intended to continuethe precise cleanup practice of the past, and that the only thing that would changewould be the deletion of any reference to the subject in the contract.To the con-trary,Hullinghorst testified the Companies' proposal was to change the past practiceand require the employees to remain on the ship until the whistle blew.His testimonyas a whole revealed inconsistencies and on some points was in direct conflict withclearly credible mutually corroborated testimony of both General Counsel's andRespondents' witnessesWhile saying he assured the employees they could continueto take as much as 30 minutes before quitting time to clean up, he repeatedlyjustified the Companies' proposal on the grounds that it was one of the "Ten Com-mandments" of the International Union that for 8 hours' pay an employee mustgive 8 hours' work. But this necessarily means that cleanup time would have to betaken after the whistle blew, precisely the fear in the minds of the employees as towhat might happen if the contract no longer contained the written assurance of the SHOOK & FLETCHER INSULATION COMPANY533Company.Hullinghorst also testified that Local 55 membership had voted not to askfor wage increases in these negotiations,and that it was he who prevailed upon themto ask for raises.He later admitted the local committeemen entered the bargainingconference with the complete contract negotiated for outside workers as their open-ing demands,including the 371/2-cent wage increase.And Cunningham, a yardsuperintendent,said he had received the same demands weeks earlier.Hullinghorstalso insisted that he did not attend the Local 55 meeting on the evening of June 30,before the Battlehouse meeting.He erred, for the evidence is clear, by a numberof members of the Union, that that evening he exhorted the members not to strikein the absence of a contract.Hullinghorst also denied having returned to the yardon July 17, after his first discussion with the company representatives following thestrike.Company representatives themselves,including Yard Superintendent Cun-ningham,put Hullinghorst there on the second day.More important to me, however,on the question of Hulinghorst's credibility in this hearing, is that at the very timeof the hearing, while he was testifying,he was under suspended sentence of imprison-ment by a Federal district court for violation of the "kickback"statute.In 1956 hewas convicted by a trial jury for violation of Title 18,Section 874,of the UnitedStates Code,and sentenced to $1,000 fine and 5 years'suspended sentence.3Hullinghorst arrived in Mobile to"assist" in these negotiations in consequence ofthe Respondents'request, after having learned of their demands some weeks earlierwhen Mr. Ennis and Mr. Badham visited Washington expressly to enlist the assistanceof Sickles,Hullinghorst's superior,and in a frame of mind receptive to the Companies'request for changes in the working conditions.Mr. Badham testified Sickles hadbeen sympathetic to his and Mr. Ennis' desires for changed conditions in the ship-yard.Hullinghorst was present at the Washington conference in Sickles'office; andhe did not conceal at the hearing that both during the bargaining conference andafter the strike, he spoke in favor of the Respondents'demands and critically of thedesires of the members of Local 55. I do not credit Hullinghorst on this record.In the course of the discussion at the union ratification meeting, Breland, a member,had occasion to say that in his opinion he thought surely the Company would con-tinue to permit the employees to leave the ship in advance of the whistle as a safetymeasure.The Respondents would infer from this statement that the employees weretold and understood the company proposal to be that no one would leave the shipsin advance of the whistle.This contention is unpersuasive because, according tothe employees,the subject of concern that evening was whether or not they couldrely on an oral promise to continue the practice of the past now that the contractwould no longer give them assurance.They were considering whether or not to goalong with the proposal that they trust the Company in the future.To them, there-fore, Breland's statement could as well have been an assurance that they could relyupon the Respondents because in any event the Companies would be unable to avoidreleasing them before the whistle in view of the safety measures required.Equally unpersuasive is the Respondents'argument that acceptance of its proposedarticle II during the bargaining conference suffices to prove that the union negotiatorsagreed that no one should leave the ship in advance of the whistle,and that thereforethis thought was reported to the members and ratified by them.Article II providesthat the regular shift should be 8 hours,but there is nothing in the record to showthat this clause was taken to mean that the cleanup arrangement would be anydifferent from the past.On the other hand,the record shows affirmatively the reasonbehind this proposal, which was to permit two shifts instead of one, and therebyreduce the necessary overtime work hours. It was in this context that article II wasoffered and discussed.The Respondents now would attach too great a significanceto one item of bargaining,and by implication require me to ignore all the evidenceconcerning the discussions that took place during the negotiations on the entirelyseparate issue of cleanup time.And finally, to further support its assertion that a contract had been made, theRespondents point to the fact that many of the substantial terms of the proposedagreement were put into effect the very day after the union ratification vote.Andit is true that wages were increased the next day,two shifts were provided,and over-time pay was reduced to time and a half in place of the double time of the past.3 Title 18, Section 874, of the U.S. Code, reads :"Whoever, by force,intimidation,or threat of procuring dismissal from employment, orby any other manner whatsoever induces any person employed in the construction,prose-cution, completion or repair of any public building,public work,or building or workfinanced in whole or in part by loans or grants from the United States, to give up anypart of the compensation to which he is entitled under his contract of employment, shallbe fined not more than$5,000 or imprisoned not more than 5 years,or both " 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDSignificantly,however,no change was made in the past practice of leaving the shipin advance of the whistle.The employees continued to leave 5 minutes before thenoon whistle and 15 minutes before the end of shift.If in fact there had been agree-ment on this issue,as the Respondents contend,there appears no reason why thatitem also, admittedly one of the major concerns of the companies,was not also im-plemented immediately.The Respondents'witnesses sought to explain away thisdiscrepancy in the matter by saying they feared the employees would strike. If infact the union members had voted to accept such a proposal,there was no basis forsuch fear.A more likelyexplanation is that the Respondents knew the employeeshad been left under the impression that they would continue in the future to havethe privilege of the past, but without contract assurance.On the totality of the record I can only conclude that on this substantive disputebetween the Respondents and Local 55,the shipyard employees'bargaining agent,the parties never did see eye to eye or come to any agreement.Itmay well be thatthe company representatives believed that in the course of their discussions with theunion repersentatives they had made clear to themwhat theyreally wanted,and hadeven persuaded them to take such a proposal back to the members.WithHulling-horst, a very outspoken and major participant in the negotiations,evincing at everyturn his agreement with the Companies'demands, Mr. Ennis and Mr. Badham, ofthe Respondents,might well have been misled into a feeling of confidence that theiroriginal demand had been accepted.I cannot, however, ignore the equally credibletestimony of the representatives of Local 55 respecting the ultimate position of theCompanies at the end of the day.More significant,as stated above, at the ratificationmeeting the members were told they would continue to have the privilege of thepast, and that all that would change was the form of the guarantee,an oral promiseto substitute for the written assurance of the past. In this state of affairs,the partiesnever did achieve a meeting of the minds such as could be said to bring into existencea binding agreement between them.And if, as appears,the Respondents in goodfaithbelieved theyhad a contract and therefore gave the wage increases which theyconsidered a concession in return for other demands granted,there were compensatingelements which the employees in turn also conceded to the Respondents when theycontinued to work after July 1.From that day on their overtime rate was reduced,and indeed,the amount of overtime work that could be performed was largely reducedby institution of the two regular-shifts system in place of the single one of the past.In conclusion,I find that at the time of the strike on July 14, 1958, there was nocontract in effect betweenLocal55 and the Respondents,and that therefore when theemployees struck their conduct was not in violation of any contractual provision.Was the Strike Unprotected as a Wildcat StrikeThe Respondents' second attack upon the entire complaints is that the employeesinvolved were in no event entitled to reinstatement or initial employment becausethey engaged in a wildcat strike. In support of this defense they point to the ruleof law enunciated in theDrapercase.4As I see it, the principle there stated is thata strike is unprotected when "the striking employees were guilty of interfering withcollective bargaining which was being carried on by their duly authorized agent."As the court stated:Minority groups must acquiesce in the action of the majority and the bargainingagent they have chosen; and, just as a minority has no right to enter into sepa-rate bargaining arrangements with the employer, so it has no right to take inde-pendent action to interfere with the course of bargaining which is being carriedon by the duly authorized bargaining agent chosen by the majority.I believe the rule of theDrapercase is inapposite to the facts presented here.While there may have been no formal vote taken at the union meeting of Saturday,July 12, when the shipyard members of Local 55 met to determine their course ofaction in consequence of the indication the Companies were about to discontinue thecleanup time, there is no question but that the members present were unanimously inagreement to demand a letter of assurance from the Respondents, and to strike inthe alternative.There is no element of minority as distinguished from majorityaction in this case.Nor can it be said that what happened on Monday, July 14, wasanything other than "union" action. It was the Union which sent the two Poses tomeet with Mr Ennis and Mr. Badham on Monday, July 14, expressly to press thedemands of all of the members for the letter of assurance.The demand and refusal4N L R R v DraperCorporation,145 F 2d 199 (C A. 4), denyingenforcement of52 NLRB 1477. SHOOK & FLETCHERINSULATION COMPANY535was, of course, a form of bargaining. It would stretch matters to say that the strikewhich resulted from the flat refusal interfered with bargaining. Indeed, it was the un-equivocal position of the Respondents that the question of cleanup time had alreadyhad been settled and that there could be no bargaining on the subject at all.More-over, the record is clear that all members of Local 55 then employed in the yardceased work immediately upon learning of the Companies' position.The only mem-ber of Local 55 remaining was a management representative-the foreman.The only evidence to which the Respondents point in support of this argument isthe testimony of two of the officers of Local 55 that after the strike they protestedboth to company representatives and to International Representative Hullinghorstthat they individually had not urged the men to strike.There is nothing to indicatethat these officers, either at the union meeting or at any other time, disagreed with theunanimous decision of the members to strike if their economic demand were turneddown.Nor does the court ruling inHarnischfeger Corporationcall for a contrary con-clusion.5 In finding that the strikers there were not protected by the statute, the courtexpressly said:The record is barren of any evidence that the walk out was to enforce anydemands by the membership, or that it was designed to exert pressure on theCompany or to force correction of some grievances.The court went on to emphasize that the evidence indicated that the object of thestriking employees was "to put heat on the bargaining committee of the Union."To the contrary, in the instant case the strike was expressly "to enforce demands bythe membership," and to "exert pressure on the Company." Indeed it is clear thatall of the members of Local 55 were in complete accord that if the Respondents didnot give the saving letter the employees would not work.In sum, the simple facts are a union decision to bring economic pressure upon theCompanies if an economic demand were not granted; request by the authorizedrepresentatives upon the employers for what the members sought; a flat rejection ofthe request by the Respondents; and implementation of the previous decision by theentire membership to strike.As there was no contract in effect, it follows that thiswas an economic strike, that the strikers named in the complaint were engaged inprotected concerted activity within the meaning of the statute, and that, when theyindicated their abandonment of the strike and asked for jobs, they were entitled toreinstatement from their last employer if they had not been replaced, and to employ-ment by any employer free of any discrimination based on such strike activity.6The Return of the Strikers and Their Application for EmploymentAlthough the two Respondent Companies are completely separate employers,indeed competitors for contract work°in the Pascagoula shipyard, their dealingswith Local 55 in the summer of 1958 joined them in a close community of interestin respect of their relations with the Union and their reaction to the strike in July ofthat year.They presented common demands to Local 55, intended to make a singlecontract covering all asbestos and insulation workers in the yard, and ended byasserting a single contract as a defense to the two complaints against them.Thedispute which gave rise to the strike was as much a concern of Shook & Fletcher Com-pany as it was of the Badham Company.Moreover, the record as a whole shows that over the years as far back as about1940, each of these Companies has carried on work in the Ingalls shipyard fromtime to time and that each of them has not only employed members of the sameLocal 55, but has also drawn personnel largely from the same group of employees.Virtually all the employees who were at work at the time of the strike had at one timeor another, for varying periods, performed work for both Companies at this location.It also appears that the superintendents of the respective Companies, Strickland andCunningham, kept an eye on the declining employee requirements of the oppositeCompany to satisfy the increasing need of employees on his own job.At times eitherCompany might have as few as 1 or 2 employees; at other times the payroll of oneCompany would go as far as 100 or more. The work performed by each Companyis essentially the same.Apparently because the need for employees varies as extensively as it does, andis not predictable at any season of the year but depends instead upon the size of theimmediate contract and the coordination of its insulation work with that of othersHarnischfeger Corporationv N.L.R B,207 F 2d 575 (CA. 7).0N L R B. v. MackayRadiotTelegraphCo , 304 U S. 333. 536DECISIONS OF NATIONALLABOR RELATIONS BOARDcontractorsengaged inthe constructionof the sameship, thereis nofixed methodof hiring.The two hiringsuperintendentstestified that they tried to remember whowere the better skilled and the more reliable asbestos workers who had been em-ployed in prior seasons.They spoke variously of passing the work among em-ployees in the yard, to reach their friends, relatives, or others available.No writtenrecords of applicants were kept; it was all retained in the minds of the hiring fore-man-the skill, the experience, the records, and the general desirability of all theemployees who have ever worked in the yards.As word spread that work wasincreasingitwasnot unusualfor asbestos workers seeking employment to apply bytelephoning the home or the office of the hiring foreman, or call him at the ship-yard to inquire.There does not appear to have been any fixed system of recall forlaid-off employees. In sum, there appears a total picture comparable to the em-ployer-employee relationship in the construction industry generally. Indeed, inaddition to working in the shipyard, these same employees also do "outside," orconstruction installation work, in many instances for the same Respondent Com-panies.In such a roving employer-employee relationship on a single-job basis, therecan be and there was no determinable fixed method of application for employment.At the time of the strike, early in July 1958, Shook & Fletcher was doing theinstallationwork on a large vessel called theBrazil,and the Badham Company, ina nearby dock, was similarly engaged on another large vessel called theArgentine.The work of Shook & Fletcher was virtually at its peak for the job; total employeesin the week of the strike was about 135. The number tapered down immediatelythereafter, dropping to 116 and 118 the 2 immediately following weeks, then to 110and 112 the following 2 weeks, and thereafter successively falling weekly to 99, 94,30, and then remainedconstantat about 30 throughout the remainder of the year.In contrast, the work ofBadhamon theArgentinewas in its early stages in July.Thus, at the time of the strike, there were only 30 employees and the number re-mainedat about that level until the latter part of August, when it began to riseslightly.On September 1 it reached 42 and continued to rise gradually thereafteruntil it approached 60 by the end of September and then climbed to over 90 byNovember 1.The record shows that on July 14, 15, and 16, the 3 days during which the con-certed work stoppage occurred, close to 90 employees of Shook & Fletcher absentedthemselves from work.Give or take some few who might have stayed away duringthese days for reasons unrelated to the labor dispute, these were essentially thestrikers.The record also shows that within about 10 days, all but 30 of these hadreturned to work.The complaintagainstRespondent Shook & Fletcher namesseven of itsformer employees as individual strikers who sought to return to theemploymentof Shook & Fletcher by abandoning the strike and were refused rein-statement.The uncontradicted and credible testimony of the yard superintendent of theBadhamCompany, who testified from companyrecords,was that about 25 em-ployees of that Companywent onstrike on July 14 or 15. The record does notshow which of these returned to work orwhen,but it does appear that at least someof them did return and were reinstated sometime after the strike.Of the eightemployeesnamed inthe complaintagainstBadham, only one-C. P. Bosarge, Jr-had been in its employ at the time of the strike.The other seven had been work-ing for and struck against Shook & Fletcher, and assertedly were denied jobs byBadham because of their participation in the strike.Evidence of Application for Employment at Shook & FletcherThe events having occurred about 17 months before the hearing, understandablythe testimony of individual complainants is not precise as to dates. Several of thecharging employees related telephone conversations with management representa-tives at times which they could not fix exactly. It is clear, however, from thetotality of the evidence, particularly in view of the testimony of Strickland, the yardsuperintendent, that on July 28. 2 weeks after the strike. a group of strikers-including the individuals named in the complaint-presented themselves at the yardgate to seek employment. Present were the following: Billy Griffin, Robert Griffin,Scovell.Hester, Kittrell.Wilson. and C. P. Bosarge, Jr.With them was Fritz Bre-land, who at the time of the strike had been a foreman, and who also wished to beemployed. It was Breland who spoke on behalf of the group.He made it clearthat the employees had abandoned their strike and wanted to return to work.Heexplained as clearly that he was speakine on behalf of the entire group.The appli-cants stood about and listened to Strickland's comments.There is some disagree-ment as to Strickland's statement at this point.Kittrell. ScovellWilson, Griffin,Senior,Hester, and C. P. Bosarge quoted him as saying that "Hullinghorst said we SHOOK & FLETCHER INSULATION COMPANY537need not hire you and we are not going to." Breland testified that Strickland saidHullinghorst had told him he need not hire the strikers but he could hire street-walkers instead. In contrast, Strickland testified that all he told the employees wasthat Hullinghorst had told the Company it was not required to rehire the strikers ifto do so meant that striker replacements must be released.Strickland also testified that he explained to the men that he did not need anymore employees that day.On this point-whether Strickland in fact then said therewere no job openings-some of the returning strikers did not comment in their testi-mony; others did not recall his having made such a statement.Wilson, one of thereturning strikers, testified that Strickland "might also have said he was filled up."Breland, who acted as spokesman, frankly admitted that Strickland told him thatday "Brother Strickland told us he didn't have need for us or couldn't use or couldn'thire us." In an affidavit given to a Board investigator before the hearing, Schmidt,a foreman discharged at the time of the strike and who was with this same group onJuly 28, said: ". . . he did say that he had all the men he needed."The records of Shook & Fletcher support its assertion that by July 28, when thisgroup of strikers applied for work, a large number of the original strikers hadalready returned to work, and additional employees had been hired to replace thestrikers in sufficient number to restore the total complement to approximately thenumber at the time of the strike.An intensive campaign was put on during theweek or 10 days immediately' following the strike to obtain permit men or otherasbestos workers, or even unskilled helpers from all sources.Between July 17 andJuly 25, 40 new employees started work.After July 28 and through August 6,seven more were placed on the payroll.Of these, three-Rand, Brown, Garner-started to work after July 28 but pursuant to direct hiring arrangements concludedwith each of them during the week ending July 27. Ford, Lord, and Havens werehired as unskilled helpers who did no more than carry material.The returningstrikerswere card-carrying journeymen, whose rate of pay was considerably inexcess of that paid helpers.Only Bosarge was a fourth year apprentice, and he didregular work and had been paid about 50 cents per hour more than the helper rate.The seventh person to be hired after July 28 was Adams, and he, on the basis ofStrickland's uncontradicted and credible testimony, was hired because of specialqualifications on a particular job.On July 14 when the strike started there were 135 employees; for the week endingJuly 29 there were 139. There were no further hirings through at least the beginningof the month of September; instead, work fell off and the complement was graduallyreduced.I do not believe the record as a whole supports the General Counsel's assertionthat Strickland refused to hire the returning strikers on July 28 because of theirparticipation in the strike.Enough striker replacements had been hired to restorethe original employee complement. In view of this fact, and the testimony ofWilson, Fritz Breland, and Schmidt, which corroborates that of Strickland, I alsocredit the latter's testimony that he told the entire returning group on July 28 thatin no event was there any opening available. I do believe, as most of the strikerstestified, that Strickland told them that he was relying upon Hullinghorst's advice andtherefore believed he was not required to hire them and would not hire them.OnHullinghorst's own admission, when he arrived at the shipyard 2 days after the strike,he was determined to break the strike, to compel the employees to return, and to doeverything possible to assist the Companies to find replacements for them.Clearlyhe was of theopinion,correctly or incorrectly, that the strikers had misbehaved.His strong language condemning them, therefore, and his urgings upon the companyrepresentatives that they take extreme measures to break the will of the strikers,undoubtedly implanted in the minds of the yard superintendents the justice of theircause, at least in replacing the strikers. If they also formed the opinion, in conse-quence of Hullinghorst's strong comments and their perhaps good-faith belief thatthe strike was in violation of a no-strike contract clause, understandably they mayhave formed the conviction that the strikers had removed themselves from anyright to reinstatement, even in the absence of striker replacements holding their jobsat the moment.Whether or not Strickland was telling the applicants on July 28 that in no eventwould they be hired even at a later date, I cannot say flatly in the light of the factualsituation at the moment.A number of the replacements then at work were permitmen from other crafts, and other employees less skilled in the installation field.Strickland would normally use the regular card-carrying journeymen of Local 55instead of such permit or unskilled workers.He was not. however, obligated torelease the strike replacements at that pointHe could as well have understood, forall that the anplicants told him, that it was their desire to be put to work on their oldjobs by having the strike replacements sent home.They were all card-carrying 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDjourneymen, and there is no indication they were willing to acceput the much lower-paid helper or unskilled jobs.His statement-"I am not going to hire you"-can aslogically be explained as an expression of intent not to release the strike replace-ments then and there.Certainly, I cannot find that Strickland in fact discriminatedagainst them, as the complaint alleges, if only for the reason he had no work to givethem at that time.?There is very little further evidence in the entire record respecting applicationsfor reinstatementor employment with Shook & Fletcher by the strikersnamed inthe complaint.Oden, president of Local 55, testified that about 7 weeks after thestrike he and the business agent visited Enms, the vice president, in the office andspoke on behalf of those strikers who had not yet returned to work.Oden said heprotested that the strikers had suffered sufficient punishment in consequence of thestrike and should be taken back.According to Oden, Ennis replied ". . . that themen, as far as he was concerned, could work on the outside of the shipyard forthere always seemed to have been trouble with this certain bunch of men."Odenalso saidat the hearing that Ennis might have said to him at that time that he(Ennis) was not hiring anyone in the yard then.There is also the testimony of C. M. Schmidt and Fritz Breland.The GeneralCounsel stipulated at the hearing that both of these employees were supervisorswithin the meaning of the Act at the time of the strike when they chose to ceasework.The Respondent Shook & Fletcher admits that it was opposed to participa-tionin the strike by these two of its supervisorsBoth men testified that in subsequentconversations with the yard superintendent they were told that because they hadprejudiced the interest of their employer, they would not thereafter be reemployed.At the time of Oden's conversation with Ennis, of course, there were no openingsavailable for applicants, and Shook & Fletcher's complement was regularly dwin-dling.The Company's reaction to the two supervisors' strike action is not illegalunder the statute. It is true that on occasions some of the employees in this shipyardwillwork in supervisory positions and at others as rank and file. I cannot say,however, that once Schmidt and Breland had achieved supervisory status, theiremployer was not entitled to consider them as intended to continue such status.In the light of all the facts, I do not believe the foregoing testimony, even thoughundenied with respect to what Ennis is alleged to have said, suffices to establish theaffirmative burden resting on the General Counsel that Shook & Fletcher in factdiscriminated against the strikers named in the complaint.In conclusion, I willrecommend dismissal of the complaint against Shook & Fletcher in its entirety.Application for Employment With the Badham CompanyThe complaint against the Badham Company names eight employees who engagedin the July strike and were refused employment by this Respondent when theyabandoned it.As detailed above, the employment situation with the Badham Com-pany was different during the few months following the strike than in the case ofShook & Fletcher.From a total complement of 30 employees on July 14, employ-mentwith this Company rose continuously to 112 on November 6, 1958. It wasduring the intervening period that the individuals named in the complaint arealleged to have attempted to find employment with Badham.Of the eight employees in question, only one-C. P. Bosarge. Jr.-had been inBadham's employ on July 14; all the other seven had been Shook & Fletcher employ-ees onthat day.It is allegedthatBosarge was denied reinstatement because of hisstrike activity and that the other seven were denied employment, when they appliedfor jobs, for the reason that they had carried on such concerted activity.C. P. Bosarge, Jr.As in insulation worker and member of Local 55,Borsage was a 4-year improver(apprentice) at the time of the strike.The only evidence in the record relating toany application for reinstatement by him is his own testimony, in which he was com-pletely vague bothas tothe time of such application and as to what conversationstook place in respect to it.He said that on one occasion after the strike he tele-7 In October 1958, after the charges were filed in this case, Shook & Fletcher, throughitsvice president,submitted a statement of position to the National Labor RelationsBoard'sRegional Office.While there is some indication in this statement that the Re-spondent deemedthe strikers undesirable for reemployment because of their unannouncedstrike activity, it also says the July 28 mass application did not receive favorable actionbecause the strikers had been replaced. I do not consider this statement, in its entirety,sufficiently probative of the essentialcomplaint allegation of illegal motivation. SHOOK & FLETCHER INSULATION COMPANY539phoned Posey, the Badham yard foreman, at his home, but could not rememberwhen.He said he asked for a job and that Posey replied he would see about it andcall Bosarge back later.Bosarge also testified that sometime in July of 1959, Poseysent for him and gave him a job in the shipyard, and that after working a shortperiod he quit voluntarily.I am unable to place this application for reinstatement at any specific date, andtherefore cannot judge whether or not, at the time of Bosarge's telephone conver-sation with Posey, there were openings available, or the Badham Company was infact either hiring or about to hire additional workmen. I think in the total circum-stances of this case, considering particularly the fact that Posey later called Bosarge towork in the yards, the affirmative burden resting upon the General Counsel to provea specific request for reinstatement,availability of work, and refusal by the Respond-ent, has not been sustained. I will therefore recommend dismissal of the complaint asto Bosarge.R. E. Griffin, Sr., B. F. Scovell, and George R. HesterR. E. Griffin, Sr., is an oldtime member of Local 55; he worked for both Shook &Fletcher and Badham a number of times over a 20-year period.His last employ-ment for Badham covered a 5-month period ending February 22, 1957.At times,during the 1940's, he had also been general foreman for that Company. Scovell,also a journeyman member of Local 55, had worked for both Companies in the past;his last employment for Badham was for a 2-month period ending June 2, 1958.Hester, another regular card member of Local 55, had also worked for both Com-panies and his last employment for Badham was for a 3-month period endingJune 2, 1958. There is no question raised as to the journeyman competence of Sco-vell and Hester.Posey suggested in his testimony that Griffin's age-he was 64years old-was a factor in Badham's failure to employ him after the strike.No oneever told Griffin this.As indicated above, a number of the employees named in the complaint madepassing reference to telephone conversations with Badham supervisory employeesabout going to work.Many of these bits of testimony are not clear, and the precisedates in many instances do not appear exactly.Withal, it is clear on the total recordthat Griffin, Senior, appeared twice at the Badham yard office seeking employment,and spoke with Posey each time.He first presented himself on September 2, 1958,the day after Labor Day.He wasaccompaniedby Hester and Griffin's two sons,Robert and Billy, each of whom had never worked for the Badham Company. Grif-fin said to Posey: "Why can't we go to work, we have never left you," and, accord-ing to Griffin, Posey replied: "Mr. Hullinghorst said we don't have to hire any ofyou fellows that walked out and we are not going to hire you." There were fivepermit men standing about with Posey at the time, Posey gave applications to thatother group, and in fact hired some of them then and there; he did not take on any-one inGriffin's group.Posey recalled that Griffin, Senior, and Hester were in his office that day and thateach spoke to him and asked for work.He testified he told them he needed no oneand that the group waiting to go to work had been told during the previous week tocome in.He did not deny having quoted Hullinghorst's advice, as Griffin testified.The company records in evidence show Posey hired six men that morning, Poseysaid two were unskilled-George, a permit man, and Harris, a college boy. Inexplanation of theprima faciediscrimination against Griffin and Hester, Posey saidonly that he had arranged the previous week to hire the six new employees.Asidefrom Posey's imprecise recollection on details as to how or when it had been arrangedfor the newmen toreport, thereisno supportingtestimony to verify his blanketassertion.Six days later, on September 8, Posey hired four more employees and afifth on September 9.The total complement, which had stood at 36 before Sep-tember 2, continued to increase regularly and on September 29 Posey added still 4more employees, so that by October 1 there was a total of 60He continued to hireemployees from time to time until, by the close of the workday on October 31, therewere 89 employees.At no time during the month of September or October did Poseymake any effort to communicate with Griffin, Senior, or Hester, despite the years'-old practice of looking to Local 55 for asbestos workers when needed, before hiringpermit men.About 30 of the employees hired during the 2-month period weresuch permit men.Griffin, Senior, made a second application for work with Badham on November 3and 4.He called at Posey's house on the evening of Monday, November 3, accom-panied by B F. Scovell. Speaking for both of them, Griffin asked for jobs.Ac-cording to Griffin's testimony, Posey replied that he must see Mr. Badham, who wasin town, and Cunningham, the yard superintendent. Posey then asked the two men 51)DECISIONSOF NATIONALLABOR RELATIONS BOARDto present themselves at the gate the next morning with their working tools. Stillaccording to Griffin's testimony,he and Scovell appeared at the yard gate the nextmorning, where they found 10 to 15 men waiting for jobs in the office.Posey toldGriffin he had not yet seen Mr. Badham,and would call Griffin if the latter would gohome and wait.Posey also distributed applications for employment to the largegroup of men who were waiting there.He did not call during the day as he hadpromised.Griffin continued his testimony that he and Scovell returned to Posey's homeabout 6 p.m.that evening and were told that Posey had not succeeded in seeing Mr.Badham. Posey told the 2 men he needed 25 more men the next day and that hewished to hire them both. Still according to Griffin, Posey then said he did not"understandMr. Cunningham wanting to cut his nose off to spite his face."Heasked the men to call at the gate again the next day.Griffin was back at the officethe following morning, and he then saw three or four men waiting.Again Poseytold him he had not seen Mr. Badham and again promised to advise Griffin by tele-phone.Griffin left and never heard from Posey again.Posey's version of these events varies somewhat from Griffin's.He recalled thetwo employees coming to his home but said it was they who offered to come to thegate with their tools the next day.His testimony was he could not recall how Mr.Badham's name got into the conversation,but he admitted"I told them not to bringtheir tools but to let me talk to Mr. Badham first," and then explained he had donethis to be rid of them.Posey went on to testify that because of the great need formen, he had called the Carpenters Local for help, and that a considerable number ofcarpenters,in overalls, appeared at the office the next morning, November 4, whenGriffin and Scovell showed up.To Griffin,who stood by while the carpenters werebeing hired, Posey said:"Looks like we better buy vegetables,it looks like we gotfarmers."Posey conceded he had made do definite arrangements with the Carpen-ters Local on how many referrals he would accept as permit men.8On Monday,November 3, Posey hired nine men,including one card mechanic,six permit men,and one improver.On Tuesday morning, when he sent Griffin and Scovell away,he added 13 more, 12 of them permit workers and 1 a mechanic.He said he didtellGriffin at that time he had attempted to talk to Badham during the day.Posey also said that when Griffin called again at his home the second evening, he"mieht" have told him he had not talked with Badham yet.The next day, withGriffin back at the hiring office, Posey ignored him again,and proceeded to hire fiveadditional new employees;he also hired three more on Thursday.In this sameshort period, Posey had occasion to release five men;he discharged three on Tues-day and two more on Wednesday.I find Posey's testimony to the effect that he was firmly committed to hiring thesixmen he put on on September 2, when Griffin and other returning strikers werenot accepted,of little probative value.He was vague and general on details as toprecisely when, how, and through what individuals the advance arrangements hadbeen made. Indeed, his entire testimony on the question of whether the less skilledmen were simply hired in great numbers when they appeared at the office or whetherin each instance a binding invitation had been extended days earlier,suffers fromthe same illusive and vague generality.Certainly the broadside appeal to the Car-penters Union early in November was anything but a firm arrangement of directemployment.I do not believe Posey's real reason for not hiring Griffin, Hester, andScovell was that there were no job openings when they arrived.The record as awhole establishes quite convincingly that the Badham Company made it a rule, initsnormal operations to look first for journeymen asbestos workers in the member-ship of Local 55 and to use card-carrying journeymen before resorting to permitmen, be they members of other locals or lesser skilled craftsmen in other trades.There is no logical explanation for Posey's failure to put on Griffin,Hester, andScovell,who had worked for the Company in the past,at the very moment that heB On this item Posey's testimony is as followsA. If I am not mistaken,we were in and out of the Ingalls that day and we weretoldwe had better get some men and the only way we could think of getting thatmany men at one time was to call the carpenters hall and see if they had menavailable that had experience.Q Did you tell the carpenter people bow many men you wanted)A I probably told them about how manyQ About how many did you tell them to send'A. I don't remember.He could have told me lie would send them to me untilI had enough I don't think I gave him any specific number I needed quite a fewmen and he had to check some record to see if they had previous experience SHOOK & FLETCHERINSULATION COMPANY541was hiringa very high proportion of lesser skilled and therefore less desirable permitmen.This aspect of the immediatesituationisgraphically highlighted by the veryfact that he was compelled to discharge five employees during these very days thatGriffin and Scovell were pressing for jobs. In such a situation, with people beingdischarged and more and more needed, Posey's resort to permit or lesser skilled men,and neglect of the expert skilled craftsmen whom he normally would want in theplant,acquires a very significantmeaning.In these circumstances, I have no choicebut to believe Griffin's testimony that Posey also told him he could not understandwhy Cunningham was cutting his nose to spite his face.I think on the total evidence that Posey failed to employ Griffin and Hester earlyin September and again Griffin and Scovell early in November because they hadparticipated in the strike against Shook & Fletcher.The need for skilled employeeswas great.All three of them had worked for this Company in the past. Aside fromPosey's unsupported reflection upon the skill and ability of Griffin and Scovell, thereisno objective or recoid indication that the Company had found fault with themin their employment shortly before these events.Posey laughingly referred to thelarge group of employees he took on early in November as farmers; he told thereturning strikers to obtain overalls.This was a candid recognition of the fact theCompany was taking anyone it could get, and thereby ignoring the more desirableemployees.Both Posey and his superior, Yard Superintendent Cunningham, ad-mitted that after the strike they prepareda listof employees who had gone on strikeagainst Shook & Fletcher. Posey told Griffin that Hullinghorst had advised him hewas not required to hire any of the people who had engaged in the strike.WhenStrickland, the Shook & Fletcher superintendent, voiced thissame opinionto the re-turning strikers for that Company back on July 28, his remark could havewell meantthat that Company was not obligated to release striker replacements in order to takeback the penitent former employees. I can place no such construction upon Posey'ssimilarremark to Griffin the Novemberfollowing.He needed men, he was in theprocess of hiring men,he continuedto do so. To say that he was not obligated tohire Griffin or his friends could only havemeant that in his mindsuchpersons werenot deserving of hiringat all, becauseof their strike activity.I conclude, on the total record, that the Badhamforeman,whose clear authority itwas to hire workmen, refused to employ Griffin, Senior, Scovell, and Hester becausethey had engaged in a strike, a form of concerted activity which the statute clearlyprotects.His unlawfuldiscrimination againstthem was a violation of Section8(a) (1) and(3) of the Act for which the Respondent, BadhamInsulationCompany,Inc.,must be held responsible.In reaching this conclusion, I am not unmindful ofthe fact that there is no evidence in this entire record of antipathy toward Local 55or any Union in either Mr. Ennis, vice president of Shook & Fletcher, or Mr Bad-ham, of the Badham Company; nor, indeed, on the part of any of their subordinates.The Companies were inconvenienced by the strike, and, understandably, they thoughtitwas unjustified. Just as the confusion as to what was tentatively proposed at theBattlehouse Hotel precludes any finding of a firm agreed contract, so it also makesplausible a belief by the Companies that there could be no lawful strike. I have noreason to question the good faith of the higher company officials.To these factsmust be added Hullinghorst's repeated protestations to the Companies that thestrikers had broken the law, that they deserved to be punished, and that the Com-panies had a right not to take them back. In fact, Posey only parroted Hullinghorstwhen he told Griffin that because of the international representative's assurance thestrikers need not be hired. If, in the total circumstances, the Respondents, particu-larlyCunningham and Posey, concluded that the strikers had outlawed themselvesfrom the shipyard, the conclusion, in inexpert minds, wasnot anextraordinary thing.However, even assuming the likely possibility that the Respondents had been misledby Hullinghorst, the statutory rights of the striker-applicants to be free of suchdiscrimination remained unimpaired.A mistaken belief by the Respondent, if suchitwas, cannotexcuse adiscrimination in employment which in fact violates the pro-scription of the statute.9L. C. KittrellKittrell last worked for the Badham Company in 1955. The only record evidenceof his having applied for a job at Badham after the July strike is his testimony thatabout 2 or 3 months later he telephoned Foreman Posey at home and asked for ajob.Kittrell's earlier affidavit shows this call was made on September 28, a Sunday.Kittrell said Posey promised to call him back but never did so.He denied anystatement by Posey that no jobs were available and that Posey did not need anyone9Hill & Hill Truck Line, Inc.,120 NLRB 101. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen.Against this testimony, Posey recalled that Kittrell did call him and may haveasked about a job, he did not recall the date. Posey's testimony was to the effectthat at the time Kittrell called him he was not hiring any men.On Monday, September 29, Posey hired four men; as to these, he simply said hehad arranged by telephone and through their friends already working in the yardsometime during the preceding week that they were to report for work. In all thelimited evidence applicable to Kittrell, I do not believe the General Counsel hassatisfied the affirmative burden of proving that Kittrell made sufficient applicationfor work and was refused employment by Posey because of his participation in thestrike against Shook & Fletcher. I think something more was required of him inthe form of a direct application than a Sunday night telephone call to the foreman athome. Posey became the hiring foreman after 1955, when Kittrell last worked forthe Badham Company in the yard. There is nothing to indicate that he connectedKitrell either with former employment with his Company or perhaps even with thestrike.While Posey's testimony about the earlier arrangement to take on the fourpeople who appeared at the gate Monday morning, September 29, is as unsupportedas his other testimony about such random hiring during that general period, in thisinstance I simply do not think there are enough definitive and concrete facts tosupport an inference of deliberate unlawful discrimination against Kittrell. I shalltherefore recommend dismissal of the complaint as to him.Robert A. Griffin and Billy A. GriffinThese two men never worked for the Badham Company. They did not appear atthe hearing to testify in support of the charges they filed against that Company.All that appears as to them is that they accompanied their father on the day afterLabor Day when Griffin, Senior, and Hester, both previously employees of theBadham Company, sought work. There were other persons then present to whomthe Company was distributing applications for employment.Neither of the twosons ever spoke up. Indeed, I doubt I could find, on the evidence before me,that Griffin, Senior, made clear to Foreman Posey at that time that he was speakingon behalf of his two sons as well as on behalf of Hester; he did not say so to Poseyin so many words. I can only conclude that the totality of the evidence does notsuffice to prove the factual assertion of the complaint that these two boys applied forwork and were refused by the Company. I shall therefore recommend dismissal ofthe complaint with respect to both Robert A. Griffin and Billy A. Griffin.J.M. SchmidtSchmidt worked for Shook & Fletcher for 7 or 8 years before the time of thestrike.The General Counsel and the Respondents stipulated that during his last em-ployment, about July 14, he was a supervisor within the meaning of the statute.The attorney for the Charging Parties refused to so agree, but he offered no sub-stantial evidence to contradict the stipulation.Schmidt testified that he once workedalso for the Badham Company, but he did not say when. Evidence relative to hisapplication for employment with the latter Company is very meager.He testifiedthat he called Posey at home several times about 7 weeks after the strike-"aboutSeptember or October"; and that "He told me he could use me in two or three weeksand I waited two or three weeks and I never did seek employment with Badham Insu-lation Company."On cross-examination he admitted that Posey told him when hecalled that he, Posey, did not need any men at the time. Posey recalled that Schmidtdid call him once and said that he was passing through Pascagoula, and needed ajob and wished to be taken on as a pusher. Posey said he answered Schmidt bysaying he did not need any men then but that Schmidt might get in touch with himat a later date.I shall recommend dismissal of the complaint as to Schmidt because I do not deemthe foregoing evidence sufficient to support the allegation that he was denied em-ployment by the Badham Company for discriminatory reasons.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Badham set forth in section III, above, occurringin connection with the operations of said Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent Badham hasengaged incertain unfair laborpractices, I will recommend that it cease and desist therefrom and take certain CHEFS, COOKS, PASTRY COOKS & ASSISTANTS, LOCAL 89543affirmative action designed to effectuate the policies of theAct.Havingfound thatthe Respondent Badham discriminated against R.E. Griffin, Sr., George R. Hester,and B.F. Scovell withrespect to their hire and tenure of employment,I will recom-mendthat it be orderedto offer them immediate employment as journeymen as-bestos or insulation workers, displacing,if necessary,any persons so employed afterSeptember2, 1958,in the case of R. E. Griffin,Sr., and George R. Hester, and afterNovember 4, 1958,in the case of B. F. Scovell,and if no such employment is nowavailable, as soon as it becomes available in the Pascagoula,Mississippi,shipyard.I shall also recommend that Respondent Badham be ordered to make them whole forany loss of earningstheymay have suffered because of the discrimination againstthem,by payment of a sum of money equal to the amounttheynormally would haveearned as wages from the date of the discrimination against them to the date of theoffer of employment,less their net earnings during said period,with backpiy com-puted on a quarterly basis in the manner establishedby theBoard inF. W. WoolworthCompany,90 NLRB289. I will also recommend that the Respondent Badham makeavailable to the Board,upon request,payrolland other records to facilitate thedetermination of the amount due under this recommended remedy.In view of the nature of the unfair labor practices found in this proceeding, thecommission of similar and other unfair labor practices reasonably may be antici-pated.I shall therefore recommendthat theRespondent Badham be ordered to ceaseand desist from in any manner infringing upon the rights guaranteed to its employeesby Section7 of the Act.Uponthe basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TheRespondent Badham InsulationCompany,Inc., is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.By refusingto employ R. E. Griffin,Sr., on September2 and November4, 1958,B. F. Scovell on November4, 1958, and GeorgeR. Hester on September2, 1958,the Respondent Badham has engaged in and is engaging in unfairlaborpracticeswithin the meaning of Section 8(a)(3) of the Act.3.By the foregoingconduct theRespondent Badham has interfered with, re-strained,and coercedemployees in the rights guaranteed in Section7 of the Act andtherebyhas engaged in and is engaging in unfair labor practices within the meaningof Section8(a) (1) of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Chefs,Cooks,Pastry Cooks and Assistants,Local 89, Hotel andRestaurant Employees Union,AFL-CIO;and Waiters andWaitresses, Dining Room Employees Local 1,Hotel and Res-taurant Employees Union,AFL-CIOandStork Restaurant,Inc.Case No. 93-CP-12.February 20, 1961DECISION AND ORDEROn April 15, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel and the Charging Party,Stork Restaurant, Inc., herein called Stork, filed exceptions to theIntermediate Report and supporting briefs; and the Respondents fileda brief in support of the Intermediate Report. On September 8, 1960,130 NLRB No. 67.